Citation Nr: 0535124	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
stomach disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.  

The Board notes that the veteran has been scheduled for 
numerous hearings, but either canceled them or has asked that 
they be rescheduled.  In May 2005 the veteran requested a 
hearing at the RO in Waco, and was scheduled for a hearing in 
August 2005.  The record reflects that he failed to report 
for that hearing.  

The issue of entitlement to service connection for low back 
and stomach disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sinusitis was not manifest in service and is unrelated to 
the veteran's service.

2.  In a February 2000 rating decision, the RO declined to 
reopen the veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder, a low back 
disability, and a stomach disability.  The veteran did not 
appeal that decision.

3.  With respect to the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
evidence received since the February 2000 RO decision 
includes evidence which is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
is not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.

4.  With respect to the veteran's claims of entitlement to 
service connection for a low back disability and a stomach 
disability, the evidence received since the RO's February 
2000 rating decision is relevant and probative of the issues 
at hand.  
  

CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The February 2000 RO decision declining to reopen the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, a low back disability, and a 
stomach disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2005).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

5.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
stomach disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims were received in 
October 2001, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A Statement of the Case, issued in January 2003, provided 
notice to the veteran of the evidence necessary to support 
his claim.  A supplemental statement of the case dated in 
August 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefits sought.  

Moreover, letters dated in February 2002, April 2002, and May 
2004 also instructed veteran regarding the evidence necessary 
to substantiate his claims and requested that he identify 
evidence in support of them.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
identified VA treatment records have been obtained and 
associated with the record.  The veteran has been scheduled 
for numerous hearings before RO personnel, but has either 
canceled or failed to report.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Service Connection

The veteran complained of a sore throat in August 1981 and 
was diagnosed with an upper respiratory infection with sinus 
congestion.  He again complained of a sore throat in November 
1981, and the assessment was upper respiratory infection.  On 
discharge examination in May 1982, the veteran's sinuses were 
noted to be normal.  

The veteran submitted the instant claim in October 2001.  He 
did not identify current treatment for the claimed sinusitis.  
Private treatment records obtained and associated with the 
record do not reflect treatment for a chronic sinus 
condition.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

On review of the evidence pertaining to this claim, the Board 
has determined that service connection for sinusitis is not 
warranted.  In this regard the Board observes that there is 
only one reference to sinus congestion in the veteran's 
service medical records.  That reference dates to August 
1981, when the veteran was diagnosed with an upper 
respiratory infection after complaining about a sore throat.  
The veteran's sinuses were normal on discharge examination in 
May 1982.  Post service medical records do not demonstrate a 
chronic sinus condition.  In fact, they are silent with 
regard to any complaint of chronic sinus symptomatology.  

He apparently is of the belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service.  That, of course, is mistaken.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, 
service connection requires evidence of a current disability.  
Absent evidence of this element, the veteran's claim fails.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

New and Material Evidence

Review of the veteran's service medical records reveals 
complaints of heartburn in October 1981.  The veteran was 
given Mylanta.  

In February 1982, the veteran reported left foot numbness and 
tingling, as well as back pain in the mid back.  The veteran 
also reported numerous personal and emotional problems 
bothering him.  Physical examination indicated full range of 
motion of the back with slight tenderness and spasm of the 
right upper back.  The impressions were personal problems and 
back muscle spasm.  In February 1982 the veteran complained 
of increased back pain.  The impression was muscle spasm of 
the right upper back.  Full range of motion of the back was 
noted in March 1982, with positive muscle spasm of the right 
paraspinal muscles.  The impression was muscle spasm of the 
back.  The veteran was given a light duty pass.  The veteran 
subsequently complained of right upper back and neck pain.  
Range of motion was full, with subjective pain on the right 
flank on lateral bending.  There was pain with muscle spasm 
in the lumbar area.  Assessments included trapezius muscle 
spasm with pain, right paraspinal muscle spasm with pain, and 
subjective left ankle numbness.  The veteran was referred to 
physical therapy.

On discharge examination in May 1982 the veteran's spine was 
noted to be normal, and no gastrointestinal problems were 
noted.

A private orthopedic assessment dated in June 1985 indicates 
that the veteran had suffered a lifting injury to his back in 
January 1985.  At that time, he reported an additional injury 
in May 1984.  The provider noted that the veteran had a Beck 
Depression Inventory of 24.  Diagnoses were chronic lumbar 
posterior ramus radicular syndrome, deconditioning syndrome, 
and chronic pain syndrome.  

In August 1985 the veteran reported that he had been on 
medication due to stomach problems caused by Motrin.  A 
subsequent August 1985 treatment record did not reflect 
stomach problems.

Service connection was denied for a back disability and a 
stomach disability in a May 1988 rating decision.  The RO 
determined that no residuals of any back problem were found 
at the time of the veteran's separation from service.  It 
pointed out that post service treatment records reflected 
that the veteran received an on the job injury in January 
1985, and reported an additional injury in May 1984 at that 
time.  It determined that the veteran's post service injuries 
were not related to acute muscle spasms of the back in 
service.  The RO also noted that there was no diagnosis, 
treatment or other findings of chronic gastrointestinal 
pathology, and determined that chronic gastrointestinal 
pathology was not shown by the evidence of record.  

A private medical record dated in March 1993 shows that the 
veteran was acutely psychotic.  The diagnosis was rule out 
paranoid schizophrenia.  

In May 1993 the veteran complained of low back pain.  The 
diagnosis was degenerative disc disease.  

In a June 1993 rating decision, the RO denied service 
connection for mental illness.  It found that there was no 
evidence of any acquired psychiatric impairment in service, 
and no evidence of such impairment within one year of 
service.  In that rating decision, the RO also declined to 
reopen the veteran's claims of entitlement to service 
connection for disorders of the back and stomach.  It found 
that the description of the present condition offered nothing 
to suggest an association with the veteran's military 
service.

In a December 1993 substantive appeal, the veteran asserted 
that he saw a psychiatrist at Millington Navy Base while on 
active duty.  He also stated that his back had grown steadily 
worse since service.  

In a December 1996 decision, the Board determined that 
service connection was not warranted for a psychiatric 
condition.  The Board concluded that there was no evidence of 
a psychiatric disorder in service, and that the veteran's 
current psychiatric disorder was not etiologically related to 
the veteran's service.  With respect to the veteran's claims 
of entitlement to service connection for back and stomach 
disabilities, the Board concluded that new and material 
evidence had not been received to reopen the claims.  
Regarding the claimed back disability, the Board pointed out 
that the evidence submitted since the RO's May 1988 denial 
did not demonstrate a relationship between the veteran's 
current back disability and his symptoms in service.  In 
considering the veteran's claimed stomach disability, the 
Board pointed out that there was still no evidence of a 
current gastrointestinal disability, and that the RO had 
denied the veteran's claim because such evidence was absent.

The veteran attempted to reopen his claims in October 1999.  
In a February 2000 rating decision, the RO declined to reopen 
the claims, indicating that no evidence was received in 
support of the veteran's request to reopen the claims.

The veteran again requested to reopen his claims in October 
2001.  

An October 2001private X-ray report indicates impressions of 
mild lower lumbosacral spine degenerative osteoarthritis and 
degenerative joint disease features with slight disc space 
narrowing at L4-5 and mild moderate facet joint arthritis at 
L3-4 and L5-S1.

County mental health service records show a diagnosis of 
bipolar disorder with psychotic features in January 2000.

An October 2002 MRI report indicates spinal stenosis, 
primarily on a congenital basis, but also accentuated by 
mild, diffuse disc bulges and degenerative facet joint 
prominence.  Mild to moderate degrees of neural foraminal 
narrowing accompanied the disc bulges.  

A May 2004 statement from the veteran's private physicians 
indicates that he was treated for multiple site arthritis, 
gastrointestinal reflux disease (GERD), degenerative joint 
disease, and mild depression.   

A June 2004 statement from another private physician 
indicates that the author reviewed the veteran's medical 
records.  She stated that she did not have enough medical 
documentation to conclusively state that the veteran's injury 
was service related.  She related that the veteran had, on 
his first visit, stated that he had experienced back pain and 
leg numbness for 20 years and denied any injury related to 
that.  She noted that the veteran had been seeing another 
physician prior to seeing her, and that she had no records of 
their findings.  She opined that, depending on the duties the 
veteran was on while in the service, the injuries could be 
related.  However, she noted that there had been other events 
in the veteran's life that could also have caused the 
injuries.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Acquired Psychiatric Disorder

At the time of the most recent final denial, there was no 
evidence of an acquired psychiatric disorder in service, and 
no evidence of a nexus between the veteran's current 
psychiatric disorder and his military service.  The evidence 
submitted since the RO's February 2000 rating decision 
includes evidence of current treatment for bipolar disorder 
with psychotic features.  

At the time of the prior denial, there had been evidence that 
the veteran had a psychiatric disorder.  Evidence that tends 
to confirm a previously established fact is cumulative.  
Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Evidence 
demonstrating a relationship between the veteran's military 
service and his current psychiatric disorder remains absent 
from the record.  In sum, the evidence added to the record 
since the RO's February 2000 rating decision does not offer 
any new, probative information and is merely redundant.  
Accordingly, the Board concludes that new and material 
evidence has not been presented.

Low Back Disability

The veteran's claim of entitlement to service connection for 
a low back disability has been denied because there was no 
evidence of a nexus between the disability and the veteran's 
complaints in service.  Since the most recent final denial of 
the veteran's claim in February 2000, the evidence added to 
the record includes a statement by a private physician 
indicating that his injuries could be related to his service.  
Based upon the reasons for the prior denial, the absence of a 
nexus, this evidence is new and material.  The evidence cures 
one of the evidentiary defects that had previously existed.  
Therefore, the claim is reopened.  

Stomach Disability

The veteran's claim of entitlement to service connection for 
a stomach disability has been denied because the evidence did 
not demonstrate chronic gastrointestinal pathology after 
service.  Since the most recent final denial of the veteran's 
claim in February 2000, the evidence added to the record 
includes private medical records that indicate that the 
veteran is treated for GERD.  Based upon the reasons for the 
prior denial, the absence of evidence showing chronic 
pathology subsequent to service, this evidence is new and 
material.  The evidence cures one of the evidentiary defects 
that had previously existed.  Therefore, the claim is 
reopened.  


ORDER

Entitlement to service connection for sinusitis is denied.

The application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.

The application to reopen the claim of entitlement to service 
connection for a low back disability is granted.

The application to reopen the claim of entitlement to service 
connection for a stomach disability is granted.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's reopened claims.

The veteran's service medical records reflect that he was 
treated on various occasions for back complaints.  Post 
service medical records show spinal stenosis, disc bulges, 
and degenerative changes of the spine.  The veteran should be 
afforded a VA examination to determine whether his in-service 
complaints are related to the current low back disability.

The Board also notes that the veteran was treated for heart 
burn in service, and that he is currently treated for GERD.  
A VA examination should also be conducted to determine 
whether his current GERD is related to any complaints in 
service.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of his low back 
disability.  The examiner should provide 
an opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current low back disability 
is etiologically related to the 
documented in-service back complaints.  A 
complete rationale should accompany any 
opinion provided.

2.  The veteran should also be scheduled 
for a VA examination to determine the 
nature, extent, and etiology of any 
currently present stomach disability.  
The examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present stomach disability is 
etiologically related to the complaints 
documented in service.  A complete 
rationale should accompany any opinion 
provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


